DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Final office action filed on 8/10/2021 is acknowledged.
3.	Claims 1-88 and 92-95 have been cancelled.  
4.	Claims 89-91 and 96-105 are pending in this application.
5.	Applicant elected without traverse an isolated peptide consisting of the amino acid sequence KKLDTFFVKLSLFTER (SEQ ID NO: 2) and a fluorescent label as species of isolated peptide; a breast cancer cell as species of cell; and a peptide comprising the amino acid sequence of SEQ ID NO: 185 as species of component the peptide binds to in the reply filed on 7/27/2020.  
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 89-91 and 96-105 are drawn to a method of binding a cancer cell or an immune cell with an isolated peptide, the method comprising: contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and detecting the binding of said isolated peptide to said cancer cell or immune cell; wherein the cancer cell is selected from the group consisting of a renal cancer cell, a breast cancer cell, an endometrial cancer cell, and a malignant melanoma cell, wherein the immune cell is a peripheral blood mononuclear cell, and wherein the isolated peptide binds to a peptide consisting of the amino acid sequence VFDEFKPLVEEPQNLIK (SEQ ID NO: 185).  A search was conducted on the elected species; and this appears to be free of prior art.  A search was extended to the genus in claim 89; and this too appears to be free of prior art.  

Terminal Disclaimer
6.	The terminal disclaimer filed on 8/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9657059 B2 and US patent 10881709 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Withdrawn Objections and Rejections 
7.	Objection to claims 89 and 96 is hereby withdrawn in view of Applicant's amendment to the claim.
8.	Rejection to claim 97 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 89-91 and 96-105 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is hereby withdrawn in view of Applicant’s amendment to the claim. 
10.	All the nonstatutory obviousness-type double patenting rejections to instant claims are hereby withdrawn in view of Applicant’s filing of terminal disclaimer on 8/10/2021. 

Examiner’s Amendment
11.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Eric S. Furman on 9/8/2021.

Claim 89 has been amended as follows:

89. (Currently Amended) A method of binding a cancer cell or an immune cell with an isolated peptide, the method comprising: 
contacting the cancer cell or the immune cell with the isolated peptide, wherein the isolated peptide comprises the amino acid sequence FFVKLS (SEQ ID NO: 62) and is no more than 30 amino acid residues in length; and 
detecting the binding of said isolated peptide to said cancer cell or immune cell; 
wherein the cancer cell is selected from the group consisting of a renal cancer cell, a breast cancer cell, 
wherein the immune cell is a peripheral blood mononuclear cell, and 
wherein the isolated peptide binds to a peptide consisting of the amino acid sequence VFDEFKPLVEEPQNLIK (SEQ ID NO: 185).

Claims 90, 91 and 96-105 as filed in the amendment filed on 8/10/2021.
Claims 89-91 and 96-105 are allowed.

Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance: 
The method recited in instant claims 89-91 and 96-105 is free of prior art.  The closest prior art is Abad et al (US 2012/0227131 A1, cited and enclosed in the previous office actions).  Abad et al teach peptide of SEQ ID NO: 13257, which is an Ochrobactrum anthropic protein and comprises the amino acid sequence of instant SEQ ID NO: 62, for example, Sequence listing.  However, Abad et al do not teach such Ochrobactrum anthropic protein can be used to bind the cancer cell or the immune cell recited in instant claim 89.  And there is no teaching, motivation, or other type of suggestion to modify the Ochrobactrum anthropic protein of SEQ ID NO: 13257 in Abad et al and/or use it in a method of binding a cancer cell or an immune cell.  Therefore, the method recited in instant claims 89-91 and 96-105 is both novel and unobvious over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Notes
13.	As stated in the previous office actions, instant claim 91 recites “The method of claim 90, wherein the detectable moiety comprises a biotinylated label, a radioactive label, a fluorescent label, an enzyme, or a colloidal gold label”.  Since the peptide recited in instant claims 89 and 90 is a peptide comprising the amino acid sequence of instant SEQ ID NO: 62 (6 amino acids in length) and is no more than 30 amino acids in length, in the instant case, any detectable moiety recited in instant claim 91, if comprising or being a peptide, such peptide cannot be longer than 24 amino acids.
	Similarly, the antibody fragment recited in instant claim 96 cannot be longer than 24 amino acids.  

Conclusion
Claims 89-91 and 96-105 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658